Motion Granted; Appeal Dismissed and Memorandum
Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00255-CR
____________
 
PIMPSDEN CHARLES INGRAM, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 1174873
 

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court
has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
 
PER CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b)